1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     CARLOS SALCIDO,                                  Case No. 3:17-cv-00280-MMD-CBC
7                                      Petitioner,                    ORDER
             v.
8
      BAKER, et al.,
9
                                   Respondents.
10

11          This habeas matter is before the court on Petitioner Carlos Salcido’s failure to
12   comply with the Court’s Order (ECF No. 35) instructing him to update his address within
13   30 days. The U.S. Postal Service has returned court mail from the last institutional
14   address provided by Petitioner with a notation indicating that he no longer is at the
15   institution and has been paroled. See Mail Returned Undeliverable (ECF Nos. 34, 36).
16   The inmate locator tool on the Nevada Department of Corrections’ (“NDOC”) website
17   similarly reflects that Petitioner has been released.1
18          The Local Rules of Practice require all parties, including habeas petitioners, to
19   immediately file with the court written notice of any change of address. See LR IA 3-1,
20   LR 2-2. The Local Rules also warn that failure to comply may result in dismissal of the
21   action, with or without prejudice, or other sanctions as the court deems appropriate. See
22   id.; see also Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (“A party, not the district
23   court, bears the burden of keeping the court apprised of any changes in his mailing
24   address.”).
25          On July 16, 2019, the Court ordered Petitioner to update his address within 30
26   days. (ECF No. 35.) The Court further warned Petitioner that a failure to timely update his
27          1The   inmate locator tool may be accessed by the public online at:
     https://ofdsearch.doc.nv.gov/. The Court takes judicial notice of Petitioner’s current status
28   as reported in NDOC’s online records.
1    address would result in the dismissal of his petition without prejudice and without further

2    advance notice. To date, Petitioner has not filed a notice of change of address or taken

3    any other action to prosecute this case.

4            It is therefore ordered that this action is dismissed without prejudice based on

5    Petitioner’s failure to comply with the Court’s order or the Local Rules.

6            It is further ordered that Respondents’ second Motion for Enlargement of Time to

7    File Answer to Remaining Claims (ECF No. 37) is denied as moot.

8            The Clerk of Court is directed to enter final judgment accordingly and close this

9    case.

10           DATED THIS 23rd day of August 2019.

11

12
                                                      MIRANDA M. DU
13                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
